DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered and they are  persuasive only in part.
Applicant’s amendments fixed the issues under 35 USC 112.  Those rejections are withdrawn.
Applicant then amends claim 1 to incorporate the limitations of claim 2 and 8.  Claims 1, 2 and 8 were previously rejected over Tows.  Applicant submits that newly amended claim 1 now recites subject matter not disclosed by Tows.  Applicant reaches this conclusion by reasoning on two points.
First, that “one of ordinary skill … would have clearly understood that blade elements (e.g., 9a, 9b) are merely portions of the blades 9, and are not “extension wings” as provided in the subject application and recited in independent claim 1.”  This argument is not persuasive since it is merely Applicant’s opinion.  Regardless of the nomenclature of a particular element, in an apparatus claim, if the structural limitations of the claim are present in the prior art then the prior art reads on the claim and the rejection is proper.  Since Applicant as not pointed to any structural feature in the claim that Tows failed to disclose or teach, Applicant’s opinion is not persuasive.  The rejection is maintained.
Second, that “the protruding pin 11 of Tows is not part of the radially outermost blade element”. Fig. 2 of Tows clearly shows protruding pin 11 as being part of every blade element including the radially outermost blade element.  Since Applicant failed to give weight Fig. 2’s clearly identified lead line of reference number 11 extending directly to the outermost blade element, the argument is not persuasive.  The rejection is maintained.
Regarding dependent claims 4-7, the amendment necessitates a new rejection.  Therefore, the rejections of claims 4-7 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with Tows in view of Tieu.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/19/2022 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tows WO 2007131658.
Regarding claim 1, Tows discloses a variable impeller for a pump, the variable impeller comprising: 
a hub to which a shaft is mounted (Fig. 2); 
a plurality of vanes (4) radially arranged around the hub extending outward from the hub (Fig. 2); and 
extension wings (radially outermost blade element) disposed coupled (by protruding pins 11 in groove 6 and being between disks 2 and 3) to each of the plurality of vanes (9a is present on each of vanes 4), the extension wing (9a) including 
a wing portion (9a) being in contact with an end of the vane (4) to extend length (span) along the extension direction of the vane (Fig. 2), and 
a support portion (11) comprising a first support part and a second support part (end portions of the pin 11 that protrudes axially into and contacts disks 2 and 3) that support the wing portion in upward and downward directions of the wing portion (Fig. 1)
wherein the wing portion (9a) comprises a contact surface and an extension surface (Fig. 2), the contact surface formed in the same shape as an end section of the vane to be in contact with the end section (Fig. 2) and the extension surface formed by extending from the contact surface in a direction in which the vane extends outward from the hub (Fig. 2).


    PNG
    media_image1.png
    610
    790
    media_image1.png
    Greyscale

Regarding claim 3, Tows further discloses a first shroud (2) and a second shroud (3) formed by radially extending from a circumference of the hub and supporting the plurality of vanes in upward and downward directions of the shaft (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tows WO 2007131658 in view of Tieu US 20150377246.
Regarding claim 4, Tows further discloses that the first support part (end portion of 11 that extends into first shroud 2) comprises a protrusion (end portion) protruding toward the first shroud (2) from a surface opposing to a surface supporting the wing portion (Fig. 2), and the first shroud (2) comprises coupling holes (12, see Fig. 1) 
However, it does not teach that the first shroud comprises mounting grooves each formed by depressing a surface of the first shroud for the first support part to be mounted into the mounting groove and wherein the coupling holes are each formed by further depressing the mounting groove to be coupled to the protrusion of the first support part.
Tieu teaches an impeller for a pump comprising a support portion with a first support part (46 and 50), wherein the first support part comprises a protrusion (50) protruding toward the first shroud (18 and ring 16) from a surface opposing to a surface supporting the wing portion (Fig. 2), and the first shroud (18 and ring 16) comprises mounting grooves (surrounding slot 52 and inward of protrusion 34) each formed by depressing a surface (58) of the first shroud (18 and ring 16) for the first support part to be mounted into the mounting groove and coupling holes (52) each formed by further depressing the mounting groove to be coupled to the protrusion of the first support part ([0041] and [0043]). Tieu so teaches in order to restrain the vane ([0043]).  Thus, it would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention to modify the support portion’s first and second support part as taught by Tows by utilizing a protrusion, mounting groove and coupling hole as taught by Tieu in order to restrain both sides of the vane in its desired position.
Regarding claim 5, Tows, as modified by Tieu, further teaches that the first support part and the second support part (end portions of the pin 11 as modified by Tieu) have the same section that are perpendicular to a direction of the shaft (Tows, Fig. 2) and are aligned parallel to the shaft direction (Id).
Regarding claim 6, Tows, as modified by Tieu, further teaches that the second shroud (Tows, 3) comprises mounting holes (12 as modified by Tieu) each having a shape (Tieu, Fig. 3, 14) corresponding to a section of the second support part perpendicular to the shaft direction (Tieu, Fig. 4, 48), and the second support part is positioned in each of the mounting holes (Tieu, Fig. 7).
Regarding claim 7, Tows, as modified by Tieu, further teaches that a lower surface of the first support part (Tieu, Fig. 4, vane side of 46) and a lower surface (Tieu, Fig. 5, 58) of the first shroud (Tieu, 16) are provided on the same level (Tieu, Fig. 7), and an upper surface (Tieu, vane side of 48) of the second support part and an upper surface of the second shroud (Tieu, 20) are provided on the same level (Tieu, Fig. 7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745